          •       Case 3:17-cr-01565-DMS Document 49 Filed 10/30/20 PageID.108 Page 1 of 2
\   AO 245D (CASD Rev. 1/19) Judgment in a Criminal Case for Revocations                                           --~--      ··"•···=··---~----


                                              - NITED STATES DISTRICT COURT
                                                    SOUTHERN DISTRICT OF CALIFORNIA                            CLER-K J ;;· n· ·r       -
                                                                                                            SOIJThc~~i     orSTii:(;-~'.~T C,OURT
                      UNITED STATES OF AMERICA                              JUDGMENT IN A cruMut,u CASE                            ·"         1
                                                                                                                                            cA,   t~t~1¢ /
                                                                            (For Revocation of Probation or Supervised Release) - ~
                                         V.                                 (For Offenses Committed On or After November 1, 1987)

                           AZUCENA QUINTERO                                    Case Number:        l 7CRl565-DMS

                                                                            Robert Carriedo CJA
                                                                            Defendant's Attorney
    REGISTRATION NO.                     61910298
    •-
    THE DEFENDANT:
    lg]       admitted guilt to violation of allegation(s) No.     1 and4

    D         was found guilty in violation of allegation(s) No.
                                                                   ------------ after denial of guilty:
    Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

    Allegation Number                      Nature of Violation

                       I                   Unlawful use of a controlled substance
                       4                   Unauthorized travel out of district




         Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
    The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
            IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
    change of name, residence, or mailing address until_ all fines, restitution, costs, and special assessments imposed by this
    judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
    material change in the defendant's economic circumstances.




                                                                            HON. Dana M. Saoiaw
                                                                            UNITED STATES DISTRICT JUDGE
           •       Case 3:17-cr-01565-DMS Document 49 Filed 10/30/20 PageID.109 Page 2 of 2
•   AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

     IBFENDA"NI:                   AZOC"ENA QUINTERO                                                   Judgment - Page 2 of2
    CASE NUMBER:                   17CRI 565-DMS

                                                         IMPRISONMENT
     The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
     FIVE (5) MONTHS.




     •         Sentence imposed pursuant to Title 8 USC Section 1326(b).
     IZl       The court makes the following recommendations to the Bureau of Prisons:
               Defendant serve the full custodial term at a BOP facility, and not in an RRC.




     • The defendant is remanded to the custody of the United States Marshal.
     • . The defendant shall surrender to the United States Marshal for this district:
         • at - - - - - - - A.M.                            on
         • as notified by the United States Marshal.
               The defendant shall surrender for service of sentence at the institution designated by the Bureau of
    •          Prisons:
               •     on or before
               •     as notified by the United States Marshal.
               •     as notified by the Probation or Pretrial Services Office.

                                                              RETURN

    I have executed this judgment as follows:

               Defendant delivered on                                            to
                                                                                      ---------------
    at _____________ , with a certified copy of this judgment.


                                                                       UNITED STATES MARSHAL



                                            By                   DEPUTY UNITED STATES MARSHAL



                                                                                                         l 7CR1565-DMS
